IN THE SUPREME COURT OF PENNSYLVANIA ﬁ'euumup'e"'b “on”
MIDDLE DISTRICT OCT 0 7 2015

LILLIAN MARIE CIECHOSKI, A MINOR, 
BY HER PARENT AND NATURAL
GUARDIAN, LESLIE PROFFIT

RESPONDENT

V" NO. 593 MAL 2015

PHOENIXVILLE HOSPITAL COMPANY,
LLC D/B/A PHOENIXVILLE HOSPITAL,
PETITIONER

PRAECIPE TO DISCONTINUE

TO THE PROTHONOTARY:

Kindly mark the above-referenced action discontinued. The matter has been resolved
between the parties.

MCCUMBER, DANIELS, BUNTZ, HARTIG
& PUIG, P.A.

Elaine M. Ross, Esquire
Attorney for Defendant

O " / Phoenixville Hospital
Dated: , { ‘3

Received In Supreme Court

our 0 1 2015
Middle

PROOF OF SERVICE
Elaine M. Ross, Esquire, hereby certiﬁes that on September 23, 2015, that a true and
correct copy of the Praecipe to Discontinue has been reserved via Regular Mail upon following

on the date below:

Warren A. Hampton, Esq.
Hampton & McCreary
1131 Ridge Road
Pottstown, PA 19465
(via Regular Mail)

Jason A. Archinaco, Esq.
Robert A. Bracken, Esq.
ARCHINA CO/BRA CKEN LLC
The Pennsylvanian
1100 Liberty Avenue, Suite C6
Pittsburgh, PA 15222
(via Regular Mail)

WWW

Elaine M. Ross, Esquire

 

(0/6,; g

Date: